Citation Nr: 1609293	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for metastatic squamous cell carcinoma originating in the right hand.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel






INTRODUCTION

The Appellant appears to have been a member of the Navy Reserves, with an initial period of active duty for training (ACDUTRA) from February to March 1973.  As the Appellant has not established service connection for any disability at this time, and there is no evidence of any disease or injury during his ACDUTRA, he would not appear to be entitled to veteran status at this time.  38 C.F.R. §§ 3.1(d), 3.6.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  The New York RO has retained jurisdiction over the Appellant based on his residence.

In December 2008, the Appellant requested a personal hearing at the RO before a Veterans Law Judge.  The Appellant was repeatedly scheduled for such, but was unable to appear at any of the proposed times.  Eventually, the Appellant was scheduled for a hearing in April 2012 before a Veterans Law Judge via videoconference from the VA medical center (VAMC) in Albany, New York.  The Appellant appeared at the appointed time and place, but stated he did not wish to testify.  This defeats the purpose of a hearing.  38 C.F.R. § 20.700(b).  The Appellant's actions at the April 2012 appearance constitute a withdrawal of his hearing request.  At the hearing, the Veterans Law Judge clarified the issue on appeal and permitted the Appellant's representative to make a statement for the record.  This is reduced to writing and associated with the claims file.

In May 2012, March 2013, and July 2013 the Board remanded the case for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although, as noted above, the Appellant did not actually testify at any hearing before a Veterans Law Judge, the Veterans Law Judge who attempted to hold a hearing in April 2012, and who heard the representative's statement in April 2012, is no longer employed at the Board.  On January 6, 2016, a letter was sent to the Appellant informing him of this fact and informing him that he is entitled to an additional hearing before another Veterans Law Judge.  The Appellant did not respond to the letter.  As such, the Board will proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the previous remands, the Appellant is claiming entitlement to compensation under 38 U.S.C.A. § 1151.  Specifically, he contends that in treating his complaints of right index finger problems from May to July 2003, VA was negligent in not discovering and diagnosing squamous cell carcinoma in the finger.  The Appellant has undergone several amputations of portions of the digits of the left and right hands, and reports his cancer has metastasized to other areas.

The Board's May 2012 remand directed that the Appellant be requested to provide properly executed VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who treated him for his right hand infection and subsequent carcinoma.  Upon receipt of such, complete records, to include copies of pathology and laboratory reports, were to be obtained from the identified providers.

Pursuant to that directive, 20 pages of records were obtained in September 2012 from Capital Region Orthopedics in Albany, New York.  Unfortunately, review of these records shows that they pertain to another person with the same first and last names as the Appellant but a different birthdate. 

In its March 2013 remand, the Board directed that Capital Region Orthopedics be contacted and that complete records pertaining to the Appellant, to include copies of pathology and laboratory reports, be obtained.  Instead, the RO contacted the Veteran and requested that he complete a VA Form 21-4142 release form and that he could provide records himself.  The Veteran subsequently submitted two pages of records from Capitol Region Orthopedics.  Review of these records indicates that they do not appear to be complete records of his treatment.  There is no indication in the record that the RO ever directly contacted Capitol Region Orthopedics as directed in the March 2013 remand. 

In the July 2013 remand, the Board instructed the RO to contact Capital Region Orthopedics in Albany, New York, and explain that the records obtained from that provider in September 2012 were for a person with the same first and last name as the Appellant but not the correct birthdate, and then request the records pertaining to the Appellant, to include complete records, including copies of pathology and laboratory reports.  It was then instructed that all records obtained must be associated with the claim folder, and that the RO should readjudicate the claim. 

On July 26, 2013 VA requested the Appellant's records from Capital Region Orthopedics, and noted that in September 2012, the records that had been sent to VA were for a person other than the Appellant as described above.  On August 9, 2013 another similar letter was sent to Capital Region Orthopedics.

On October 4, 2013, the Appellant's representative indicated that he had contacted Healthport, the custodian of the records sought in the July 2013 Board remand.  The Appellant's representative indicated that Healthport had submitted the records to the Appeals Management Center on October 4, 2013 along with a red envelope to return the wrong patient's records.  Finally, the representative stated that the case should not be decided until these records are received.   

Unfortunately, the October 22, 2013 supplemental statement of the case indicates both that the Appellant had not responded to the request for records from Capital Region Orthopedics, and that the requested records were not received.  As such, the Board cannot proceed with the appeal.  A remand is required in order to undertake all appropriate action to locate the records from Capital Region Orthopedics.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC must contact the Appellant and his representative and inform them that the records from Capital Region Orthopedics are not in the claims file, despite the October 4, 2013 statement from the Appellant's representative indicating that Healthport, the custodian of the records, had submitted them to the AMC.

The RO/AMC should request that the Appellant submit such records or provide authorization for VA to obtain all records (including copies of pathology and laboratory reports) from Healthport, the custodian of such records from Capital Region Orthopedics, according to the Appellant's representative.

Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from Capital Region Orthopedics/Healthport, including copies of pathology and laboratory reports.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure any identified evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Appellant and his representative must then be given an opportunity to respond.

2.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Appellant and his representative must be provided a supplemental statement of the case.  After the Appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




